Title: [Duportail] to the American Commissioners, 21 January 1777
From: Duportail, Louis Lebègue de Presle
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Messieurs
paris le 21 janvier 1777
Je suis bien faché d’avoir entendu précisement le contraire de ce que vous me faisièz l’honneur de m’ecrire et que cela nous ait fait perdre un temps pretieux: mais je vais tacher de le reparer. Je pars ce soir pour versailles afin de scavoir les intentions du ministere, car (ainsi que je crois vous l’avoir dit) il me parut la derniere fois s’etre un peu refroidi et desirer que je suspendisse l’execution de mon projet.
Je vais ecrire aussi à nos messieurs pour avoir leur derniere Resolution après quoy je vous donneray leur nom, mais j’ose repondre d’avance de leurs talens et (ce qui n’est pas indifferent) de leur caractere. Assurement vous vous feliciterèz quelque jour de les avoir. J’ai l’honneur d’etre etc.
